Title: From John Adams to Thomas Jefferson, 4 September 1785
From: Adams, John
To: Jefferson, Thomas


          
            Dear Sir
            Grosvenor Square Wesminster Septr. 4. 1785
          
          I have received three Letter of the Tenor and Date of the within— I cannot find in any Gazetteer or geographical Dictionary any Such Place as Roscoff, and I can make nothing of the Story. I hope you have more Skill in Divination.
          I have no Letters from Congress, nor any Answer from the Ministry.
          Pray what are the Sentiments in France upon the American Acts of Navigation? and what has been the Success of the French Whale Fishery? How many Ships have they Sent out this Year? The Britons have introduced into theirs a Spirit of Gambling, by giving a Bounty of 500£ to the Ship which has the greatest Success; 400£ to the next. This will make many Adventurers, and give a temporary Activity to the Business: But I rely upon it both the French and English Essays will fall through. My Reason for thinking so is, because the Business in itself is not profitable, and, excepting the four Vessells which may obtain the Bounties, the others upon an Average will be loosers. I know that my Countrymen in the best Times, with all their frugality, with all their Skill, and with their particular manner of conducting the Business could but barely live, and the Fishery was valuable to Us, only as a Remittance. The English are Sacrificing the Bread of thousands of their best Manufacturers to the interested Schemes of a very few Individuals and to a narrow Prejudice and a little Jealousy: but I dont believe the Delusion will be durable. Time will Shew, both them and the French, that it is better to buy our Oil and Candles and Fins, and pay for them in Buttons and Ribbons. if they dont, discover their Error We will lay on Duties upon Buttons and Ribbons, equal to the Alien Duties, and grant them out again in Bounties to our Whalemen.
          We must not, my Friend, be the Bubbles of our own Liberal Sentiments. if We cannot obtain reciprocal Liberality, We must adopt reciprocal Prohibitions, Exclusions, Monopolies, and Imposts— our offers have been fair, more than fair. if they are rejected; We must not be the Dupes.—
          With great Esteem, dear sir, yours
          
            John Adams
          
         